Dismissed; Opinion Filed October 30, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00919-CV

              IN THE ESTATE OF EUGENE DARWIN KNIES, DECEASED

                      On Appeal from the Collin County Probate Court
                                   Collin County, Texas
                          Trial Court Cause No. PB1-1781-2016

                              MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown
                                    Opinion by Justice Myers
       Appellant Pamela R. Hieb appeals the trial court’s May 14, 2018 order awarding appellee

Michael D. Curran $1,500 in attorney’s fees. By letter dated August 30, 2018, we questioned our

jurisdiction over this appeal. Specifically, we raised concern about whether the trial court acted

within its plenary power when it signed the May 14, 2018 order, five months after dismissing the

cause with prejudice. We directed appellant and appellee to file letter briefs regarding our

jurisdiction. After consideration of those briefs, we dismiss this appeal for want of jurisdiction.

       Kellie Cook initiated this litigation by filing an application for probate of a will. Hieb

filed a will contest, after which time her attorney served a subpoena duces tecum on Curran, the

decedent’s attorney. Curran filed a Motion to Quash Subpoena Duces Tecum and Motion to

Deposit Funds in the Registry of the Court. The motion to deposit funds requested that Hieb be

required to deposit $10,000 into the registry of the court to cover legal expenses Curran incurred

in responding to the subpoena and any future time he might spend on the matter.
       On October 3, 2017, the trial court held a hearing on the motion. It appears Curran

produced documents responsive to the subpoena at that time.        In any event, at that hearing or

shortly thereafter Curran did not secure a written order disposing of his motion to quash or his

motion to require Hieb to deposit funds in to the registry of the Court.

       Cook and Hieb subsequently settled their disputes and, as a result, Cook filed a motion to

dismiss her application to probate the will with prejudice. On December 13, 2017, the trial court

signed an order dismissing the “cause” with prejudice. The trial court’s order disposed of all the

parties and issues for which the proceeding was brought. Thus, it was a final judgment. See In re

Barrera, 05-17-00774-CV, 2017 WL 3614145, at *1 (Tex. App.—Dallas Aug. 23, 2017, no pet.)

(order disposing of all parties and issues for which particular part of probate proceeding was

brought is final and appealable). Because no party filed any post-judgment motions, the trial

court’s plenary jurisdiction expired thirty days later. See TEX. R. CIV. P. 329b(d); see also In re

Jacky, 506 S.W.3d 550, 555 (Tex. App.—Houston [1st Dist.] 2016, no pet.). Nevertheless, on

May 14, 2018, nearly four months after its plenary jurisdiction expired, the trial court signed an

order awarding Curran the attorney’s fees he incurred in responding to the subpoena duces tecum.

       Judicial action taken after the expiration of the court’s jurisdiction is a nullity, and any

orders signed outside the court’s plenary jurisdiction are void. Malone v. Hampton, 182 S.W.3d
465, 468 (Tex. App.—Dallas 2006, no pet.). We have no jurisdiction to consider the merits of an

appeal from a void order. Freedom Commc’ns, Inc. v. Coronado, 372 S.W.3d 621, 623 (Tex.

2012). When a party appeals a void order, we should declare the order void and dismiss the appeal

for want of jurisdiction. See State ex rel. Latty v. Owens, 907 S.W.2d 484, 486 (Tex. 1995);

Cleburne Foods, LLC v. Zawideh, 05-18-00436-CV, 2018 WL 3968486, at *2 (Tex. App.—Dallas

Aug. 20, 2018, no pet. h.); McClellan v. HICA Educ. Loan Corp. ex rel. Sallie Mae, Inc., 312




                                                –2–
S.W.3d 291, 293 (Tex. App.—Dallas 2010, no pet.). Consequently, we declare the trial court’s

May 14, 2018 order void and dismiss this appeal for want of jurisdiction.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE

180919F.P05




                                              –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE ESTATE OF EUGENE DARWIN                    On Appeal from the Collin County Probate
 KNIES, DECEASED                                   Court, Collin County, Texas
                                                   Trial Court Cause No. PB1-1781-2016.
 No. 05-18-00919-CV                                Opinion delivered by Justice Myers.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, we VACATE the trial court’s May
14, 2018 judgment and DISMISS the appeal for want of jurisdiction.

       It is ORDERED that appellant Pamela R. Hieb recover her costs of this appeal from
appellee Michael D. Curran.



Judgment entered this 30th day of October, 2018.




                                             –4–